Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Mark Barley,

       Plaintiff,
                                            Case Number: 8:21-cv-691
v.

Experian Information Solutions, Inc.,               JURY TRIAL DEMANDED

       Defendant.

                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Mark Barley (“Mr. Barley”), by and through his

attorneys, Seraph Legal, P.A., and complains of the Defendant, Experian

Information Solutions, Inc. (“Experian”), stating as follows:

                          PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Barley against Experian for violations

of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et. seq. (“FCRA”).

                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FCRA, 15 U.S.C. § 1681p

and 28 U.S.C. § 1331.

      3.     Experian is subject to the provisions of the FCRA and is subject to the

jurisdiction of this Court pursuant to Fed. R. Civ. P. 4(k) and Florida Statute

§48.193.

                                     Page 1 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 2 of 10 PageID 2




      4.    Venue is proper in the Middle District of Florida because the acts

complained of were committed and / or caused by Experian within this District.

                                    PARTIES

      5.    Mr. Barley is a natural person residing in the community of Valrico,

Hillsborough County, Florida and is a Consumer as the term is defined by the

FCRA, 15 U.S.C. § 1681a(c).

      6.    Experian is an Ohio corporation, with a primary business address of

475 Anton Blvd., Costa Mesa CA 92626.

      7.    Experian is registered to conduct business in the State of Florida,

where its Registered Agent is CT Corporation System, 1200 South Pine Island

Rd., Plantation, FL 33324.

      8.    Experian is a nationwide Credit Reporting Agency (“CRA”) within

the meaning of the FCRA, 15 U.S.C. § 1681a(f), in that it, for monetary fees, dues,

or on a cooperative nonprofit basis, regularly engages in whole or in part in the

practice of assembling or evaluating consumer credit information or other

information on consumers for the purpose of furnishing consumer reports to third

parties, and uses various means of interstate commerce for the purpose of

preparing or furnishing consumer reports, specifically including mail and

telephone communications.




                                    Page 2 of 10
 Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 3 of 10 PageID 3




                            FACTUAL ALLEGATIONS

                Consumer Disclosure Neither Clear nor Accurate

      9.     On or about March 9, 2021, Mr. Barley obtained his consumer

disclosure from Experian (“Experian’s Disclosure”).

      10.    Pursuant to 15 U.S.C. § 1681g(a), upon receipt of Mr. Barley’s request,

Experian was required to “clearly and accurately” disclose all information in Mr.

Barley’s file at the time of his request.

                     False/Multiple Social Security Numbers

      11.    Mr. Barley’s SSN is XXX-XX- 6854 (redacted).

      12.    Mr. Barley has had the same SSN his entire life and has not obtained,

nor ever used, any alternate SSN.

      13.    Despite this, Experian included two “alternate” Social Security

numbers (“SSNs”), one ending in 6884, and one ending in 7670, in its disclosure

to Mr. Barley. SEE PLAINTIFF’S EXHIBIT A.

      14.    Experian’s inclusion of the false alternate SSNs implied that Mr.

Barley had applied for credit using multiple SSNs and engaged in fraudulent

conduct.

      15.    Moreover, Experian did not indicate the source or sources of

information on which Experian relied to determine that Mr. Barley had used two




                                       Page 3 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 4 of 10 PageID 4




SSNs other than his own, making it impossible for Mr. Barley to follow up with /

correct them.

      16.   Experian included the full 9-digit alternate SSNs to lenders who

requested Mr. Barley’s credit report.

      17.   Indeed, on March 5, 2021, Mr. Barley applied for a mortgage through

Sky Apply Home Mortgage, Inc. (“Sky Mortgage”)

      18.   To review Mr. Barley’s application, Sky Mortgage requested a

consumer credit report from Sarma, a consumer reporting agency and reseller of

consumer credit reports.

      19.   Sarma, in turn, requested and obtained a consumer report regarding

Mr. Barley from Experian.

      20.   Sarma then merged the information which it obtained from Experian

with information obtained from Equifax and Trans Union, into a “tri-merge”

report, which it then provided to Sky Mortgage.

      21.   The report which Experian sold to Sarma indicated that Mr. Barley

had three SSNs – his actual SSN and two alternates. SEE PLAINTIFF’S EXHIBIT

B.

      22.   Each of these SSNs was disclosed in its entirety – unredacted.

      23.   Despite this, Experian only provided the last four digits of each SSN

to Mr. Barley on his consumer disclosure.


                                    Page 4 of 10
 Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 5 of 10 PageID 5




      24.     By including multiple SSNs in consumer reports sold regarding Mr.

Barley, Experian indicated to anyone viewing the report that Mr. Barley had

applied for credit or otherwise utilized SSNs not belonging to him – i.e., that he

committed fraud.

      25.     Indeed, Mr. Barley’s application for a mortgage was denied.

      26.     Experian’s redaction of the alternate SSNs on the report it provided

to Mr. Barley indicates that Experian believed the alternate SSNs did not belong to

Mr. Barley.

      27.     Despite its apparent belief that the alternate SSNs were not Mr.

Barley’s, Experian incorporated the alternate SSNs into reports it sold to third

parties.

                       Experian’s Knowledge of the Issues

      28.     Experian has been sued in the past for incorporating alternate SSNs

into reports which it sold, but providing only the redacted alternate SSNs in its

disclosure to consumers.

      29.     Despite the knowledge gained in such suits, and the fact that simple

technological adjustments would prevent such mismatches, Experian continues to

sell reports to third-parties in which it claims consumers have used multiple SSNs.




                                    Page 5 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 6 of 10 PageID 6




      30.   On its face, Experian’s current policies do not reasonably ensure the

“maximum possible accuracy” of credit reports produced, despite being required

to do so under the FCRA. 15 U.S.C. § 1681e(b).

      31.   Likewise, Experian’s disclosure of only the redacted alternate SSNs in

its disclosure to Mr. Barley is not a “clear and accurate” disclosure of all of the

information in Mr. Barley’s file, as Experian omitted the remaining digits of the

alternate SSNs.

      32.   Further, Experian knows that the FCRA requires it to disclose the

sources of information relied upon in compiling the consumer’s credit report when

providing a consumer disclosure; similarly, it knows that its disclosures do not

inform the consumer as to the sources of data on which it relies to determine that

a consumer has multiple SSNs. See 15 U.S.C. § 1681g(a)(2).

      33.   Records from Experian indicate that it sold twelve (12) reports

regarding Mr. Barley in the last 24 months, including the report to Sarma, in each

of which Experian falsely stated that Mr. Barley had two “additional” SSNs

associated with his name. SEE PLAINTIFF’S EXHIBIT C.

    Experian’s Duty to Prepare Reports with Maximum Possible Accuracy

      34.   The FCRA is clear in its requirement that Experian, as a CRA, is

required to prepare accurate reports:

            Accuracy of Report.     Whenever a consumer reporting
            agency prepares a consumer report it shall follow reasonable
                                    Page 6 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 7 of 10 PageID 7




             procedures to assure maximum possible accuracy of the
             information concerning the individual about whom the report
             relates. 15 U.S.C. §1681e(b).

      35.    Experian was required to follow reasonable procedures to assure

maximum possible accuracy of the information concerning Mr. Barley.

      36.    Including multiple SSNs which do not belong to Mr. Barley, were not

utilized by Mr. Barley, and which Experian did not believe belonged to Mr. Barley

is an inherently unreasonable procedure for ensuring maximum possible

accuracy.

      37.    Thus, Experian failed to use reasonable procedures when preparing

the credit reports sold to each lender.

      38.    Upon learning of the Experian’s allegation that he had obtained /

used multiple social security numbers and further that no sources for such

information were provided by Experian, Mr. Barley became emotionally

distressed, frustrated, and upset.

      39.    As a result of Experian’s failure to prepare reports utilizing

procedures to ensure maximum possible accuracy, Mr. Barley has suffered an

impaired ability to obtain credit and services, as well as economic losses and

emotional distress from attempting to fix Experian’s errors.

      40.    Mr. Barley has hired this law firm to represent him in this matter and

has assigned the firm his right to fees and costs.


                                     Page 7 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 8 of 10 PageID 8




                                 COUNT I
                          VIOLATIONS OF THE FCRA

      41.    Mr. Barley adopts and incorporates paragraphs 1 - 40 as if fully stated

herein.

      42.    Experian violated 15 U.S.C. § 1681e(b) when it failed to follow

reasonable procedures to assure maximum possible accuracy of consumer reports

sold regarding Mr. Barley, when Experian sold reports stating, falsely, that Mr.

Barley utilized two alternate SSNs, thereby indicating to creditors and potential

creditors of Mr. Barley that he was applying for credit with a false identity and

committing fraud.

      43.    Experian violated 15 U.S.C. § 1681g(a)(1), when responding to Mr.

Barley’s request for his consumer disclosure by failing to clearly and accurately

disclose to Mr. Barley, a Consumer, all of the information in his file at the time of

the request. Specifically, Experian disclosed two false SSNs.

      44.    Experian’s conduct was willful and intentional, or, alternately, was

done with reckless disregard for its duties under the FCRA to provide reports with

maximum possible accuracy and to refrain from providing third-parties with

confidential credit information without a permissible purpose, and its policies

could reasonably be foreseen to cause harm to Mr. Barley.

      WHEREFORE, Mr. Barley respectfully requests this Honorable Court enter

judgment against Experian for:
                                     Page 8 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 9 of 10 PageID 9




      a.    The greater of statutory damages of $1,000 per incident (for a total of

            $13,000, based solely upon information known at the time of filing),

            pursuant to 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1).

      b.    Reasonable costs and attorneys’ fees pursuant to pursuant to 15 U.S.C.

            §1681n(a)(3); and,

      c.    Such other relief that this Court deems just and proper.



                          JURY TRIAL DEMANDED
      Mr. Barley hereby demands a trial by jury on all issues so triable.

Respectfully submitted on March 23, 2021, by:

                                             SERAPH LEGAL, P. A.

                                             /s/ Bryan J. Geiger
                                             Bryan J. Geiger, Esq.
                                             Florida Bar No.: 119168
                                             BGeiger@seraphlegal.com
                                             1614 North 19th Street
                                             Tampa, FL 33605
                                             Tel: 813-567-1230
                                             Fax: 855-500-0705
                                             Attorneys for Plaintiff




                                    Page 9 of 10
Case 8:21-cv-00691-CEH-AEP Document 1 Filed 03/23/21 Page 10 of 10 PageID 10




EXHIBITS
A.  Mr. Barley’s Experian Consumer Disclosure, March 9, 2021, SSNs
B.  Mr. Barley’s Tri-merge Report, Experian’s SSNs
C.  Mr. Barley’s Experian Consumer Disclosure, March 9, 2021, Inquiries




                                 Page 10 of 10
